Citation Nr: 0312428	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The case returns to the Board following a remand to the RO in 
February 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a right knee 
disorder in a February 1994 rating decision and found no new 
and material evidence to reopen the claim in a May 1995 
rating decision.  The veteran did not initiate an appeal of 
either decision.  

3.  Evidence received since the May 1995 is not duplicative 
or cumulative, bears directly on the matter at issue, and is 
so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.  

4.  There is no evidence of chronic right knee disorder in 
service or of knee disorder seen in service, and no competent 
and probative evidence of a nexus between the veteran's 
current right knee disorder and his period of active service. 


CONCLUSIONS OF LAW

1.  The February 1994 and May 1995 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).
2.  New and material evidence has been received since the May 
1995 rating decision to reopen the claim for service 
connection for a right knee disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a July 1996 letter, the December 1996 
rating decision, the August 1997 statement of the case, a 
January 1998 letter, and supplemental statements of the case 
dated through December 2002, the RO provided the veteran and 
his representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in an August 2001 letter, the RO 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or obtain evident relevant to the 
claim, told the veteran what evidence was already of record, 
and advised him of the type of evidence needed to prevail on 
his claim.  Accordingly, the Board finds that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has obtained 
service medical records, VA treatment records, records from 
the Social Security Administration, and VA examinations and 
opinions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The veteran has not identified and authorized the release of 
any private medical records.  During his November 1997 
personal hearing, the veteran stated that he had attempted to 
get records from two private physicians who treated him after 
service.  However, those doctors were deceased and their 
records were unavailable.  The Board notes that the veteran 
has suggested that they are incomplete and had been told some 
records might have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  However, review of 
the claims folder reveals that the veteran's service medical 
records were first obtained in 1947, many years before the 
fire in question.  Original records were later associated 
with the claims folder and did not contain any additional 
entries.  A request for additional service medical records 
yielded a March 1998 response from NPRC that all records had 
already been sent.  The Board finds no basis for further 
pursuit of additional service medical records.  There is no 
indication from the claims folder, or other allegation from 
the veteran, that other relevant evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received in 1996, 
the new regulations are not for application.     

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the February 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
New and Material Evidence

The veteran submitted his initial claim for service 
connection for right knee disorder in September 1993.  The RO 
denied that claim in a February 1994 rating decision and 
notified the veteran by letter sent to his address of record.  
There was no indication that the letter was returned as 
undeliverable or that the veteran otherwise did not receive 
the letter.  He did not initiate an appeal of the decision.  
Therefore, the RO's decision of February 1994 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  In July 1994, the veteran 
sought to reopen his claim for service connection for right 
knee disorder.  In a May 1995 rating decision, the RO found 
no new and material evidence to reopen the claim.  Again, the 
RO provided the veteran with notice of the determination by 
letter sent to his address of record.  There was no 
indication that the letter was returned as undeliverable or 
that the veteran otherwise did not receive the letter.  He 
did not initiate an appeal of the decision.  Therefore, the 
RO's decision of May 1995 is also final. Id.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that the RO's December 2002 supplemental 
statement of the case essentially found new and material 
evidence and addressed the claim on the merits.  However, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for right knee disorder. 

Evidence of record at the time of the May 1995 rating 
decision consists of service medical records, VA medical 
records, and multiple statements from the veteran.  The 
February 1994 rating decision denied service connection 
because there was no evidence of knee injury in service or 
continuous symptoms thereafter.  The May 1995 rating decision 
found no new and material evidence to reopen the claim.  

The Board finds that the evidence received since May 1995 
rating decision is new and material within the meaning of VA 
regulation.  38 C.F.R. § 3.156(a).  Specifically, a report of 
a VA radiographic study of the knee with an accompanying 
medical opinion and the report of a VA medical opinion dated 
in November 2002 do not duplicate prior evidence, bear 
directly and substantially on the matter at issue, and are so 
significant that they must be considered with all the 
evidence of record in order to fairly adjudicate the appeal.  
Accordingly, new and material evidence has been received and 
the claim is reopened.  38 U.S.C.A. § 5108.   


Service Connection for Right Knee Disorder

As discussed above, the Board has reopened the veteran's 
claim for service connection for a right knee disorder. Id.  
The Board notes that the RO's supplemental statement of the 
case dated in December 2002 addressed the merits of the 
veteran's claim.  Accordingly, the Board may proceed to so do 
without concern for prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.   



Factual Background

Service medical records were negative for any complaint, 
treatment, or diagnosis of right knee injury or disorder.  
The report of physical examination at separation dated in 
July 1946 found no right knee abnormality.  

VA medical records were negative for complaint or treatment 
of right knee disorder until January 1990, when notes 
reflected the veteran's report of a long history of arthritis 
in the right knee.  Subsequent records showing complaint or 
treatment related to the right knee did not include any 
reference to history or cause.   

The veteran submitted his original claim for service 
connection for disorders including the right knee in 
September 1993.  He alleged that he injured the knee in 
service in February and March 1946 while unloading ammunition 
from a ship.  

VA examination performed in December 1993 included the 
veteran's reported history of right knee injury in 1946 
onboard ship.  He was carrying some ammunition and slipped, 
causing the box to hit his knee.  He was seen by doctors but 
there were no X-rays.  He was told it was probably a 
contusion or sprain and would probably resolve.  The right 
knee problems subsided until 1955, when he began having some 
pain and swelling.  Aspiration of the joint and medication 
improved the condition.  The veteran reported two subsequent 
exacerbations with private treatment in 1970 and 1980 and 
current VA treatment.  Examination revealed tender, painful, 
and swollen right knee with pain on motion.  The diagnosis 
was degenerative arthritis of the right knee.  Essentially 
the same diagnosis was provided on VA examination in October 
1994.  That examination report reflected no additional 
history.  

In a June 1994 statement, G.B. indicated that he served with 
the veteran.  He recalled that while they were unloading 
supplies onboard ship, the veteran fell and hurt his knee.  

The veteran's June 1996 claim statement again indicated that 
he injured his knee onboard ship while unloading supplies.  
He slipped and fell, twisting the right knee.  Medical 
personnel gave him pain medication and told him to stay off 
the knee.  

In November 1997, the veteran testified at a personal 
hearing.  He again described the in-service incident in which 
he alleged to have injured his right knee in May 1946.  
Problems he had with the knee initially after service 
subsided.  Then he did not have any problems until about 
1990.  He had been unable to secure records from private 
doctors who treated him after service because they had passed 
away.  The veteran did not recall whether medical personnel 
who treated him in service wrote down anything about the 
knee.  He also did not recall having any particular knee 
problems at separation; he was anxious to get out.  

Pursuant to the Board's remand, the RO secured the veteran's 
records from the Social Security Administration in May 1999.  
The disability determination dated in September 1990 found 
the veteran to be disabled as of April 1990 due to ischemic 
heart disease and degenerative joint disease of the lumbar 
spine and right knee.  Associated disability evaluation 
documents dated in March 1990 showed a history of joint pain, 
including the right knee, for seven years.  A report from K. 
Aslam, M.D., dated in February 1990 related that he saw the 
veteran for complaints of body pain for the last five to 
seven years.  His complaints included right knee problems.  
The assessment was degenerative tears of the medial meniscus 
with degenerative arthritis.  A March 1989 report from G. 
Brown, Jr., M.D., stated that the veteran had a history of 
twisted knee in September 1987 with fusion.  He also had some 
osteoarthritis.  Additional private medical care notes dated 
in September 1988 showed a history of right knee pain for one 
year.  Private physical therapy notes dated in September 1988 
also related a history of right knee pain for a little more 
than one year. 

In a May 1999 statement, F. B. related that he served with 
the veteran.  He recalled the ship's stop where the veteran 
got hurt.  The statement did not offer further description of 
the injury.  

VA outpatient medical records dated in December 2001 showed 
that the veteran continued to allege twisting his right knee 
in service in 1946.  April 2002 physician notes indicated 
that the veteran requested from him a letter stating that the 
1946 injury caused right knee arthritis.  The veteran related 
that he was carrying ammunition and fell with himself and the 
ammunition down on his right knee.  It was noted that 2001 X-
rays showed significant osteoarthritis.  An addendum to these 
notes reflected a letter from the physician to the veteran.  
The physician explained that X-rays of the left knee showed 
about the same amount of arthritis and loss of cartilage as 
did films of the right knee.  Based on these results, he 
could not say that the right knee arthritis was caused or 
exacerbated by the 1946 injury.  Notes dated in September 
2002 indicated that the veteran still wanted the VA physician 
to write a letter supporting his claim that right knee damage 
from war trauma caused long lasting injury.  The doctor noted 
that he would compare magnetic resonance imaging (MRI) of 
both knees to see if the right knee was more significantly 
damaged than the left.  Notes dated in October 2002 again 
related that the veteran wanted further support for his claim 
that he suffered damage to his right knee during an accident 
that occurred in service.  MRI of the right knee performed in 
October 2002 showed findings including moderate to severe 
osteoarthritis and thickened posterior cruciate ligament from 
old injury.  MRI of the left knee was performed in September 
2002.  The physician stated that, although both knees had 
significant cartilaginous and meniscal derangement, the right 
knee had severe osteoarthritis.  Thus, it was likely that the 
severe arthritic changes in the right knee were a result of 
the veteran's war-time right knee injury. 

The RO requested a record review and opinion from a VA 
physician as to the etiology of the veteran's right knee 
disorder.  The November 2002 report includes review and 
discussion of the claims folder documents and medical 
evidence, including service medical records, private medical 
evidence showing history of right knee injury in 1987, and 
the October 2002 VA outpatient notes and opinion.  It was 
noted that the October 2002 opinion made no reference to any 
review of prior recorded findings and that the doctor 
apparently made his judgment solely on the basis of 
information supplied by the veteran.  The physician concluded 
that, based on the available information, the veteran had no 
right knee complaints, either in claims to VA or in medical 
records, for many years after his discharge.  He observed 
that, if the veteran had sustained a right knee injury in 
1946, and now presented with arthritic changes, one would 
have anticipated significant clinical findings and 
appropriate symptoms and complaints much before the present 
time period.  Therefore, the physician had to conclude that 
there was no foundation for a claim of service connected 
injury to the right knee and that the veteran's present 
condition could not be related to any service-connected 
problem.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that the veteran is diagnosed as 
having degenerative arthritis in the right knee.  However, 
there is no evidence of this disorder until many years after 
service.  Therefore, the presumption of in-service incurrence 
is not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

In this case, service medical records are negative for any 
complaint or treatment related to right knee injury.  
Although the veteran has suggested that they are incomplete 
and had been told some records might have been destroyed in 
the fire at NPRC, the Board emphasizes that copies of service 
medical records were first obtained in 1947, many years 
before the fire in question.  Original records were later 
associated with the claims folder and did not contain any 
additional entries.  A request for additional service medical 
records yielded a March 1998 response from NPRC that all 
records had been sent previously.  Therefore, there is no 
basis for assuming that the service medical records are 
incomplete.  Accordingly, service connection may not be 
established on the basis of chronic right knee disorder in 
service or right knee disorder seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

The Board notes that the veteran does not allege that the in-
service injury was incurred in combat.  As described, the 
injury occurred when he slipped while loading supplies 
onboard ship.  Accordingly, the Board may not presume the 
occurrence of the injury in the absence of official record of 
the incident.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996). 
 
Moreover, the Board finds that there is no competent and 
probative evidence of a nexus between the current right knee 
disorder and the veteran's alleged in-service injury.  Boyer, 
210 F.3d at 1353.  Initially, the Board emphasizes that the 
veteran is competent to describe the alleged in-service 
injury and subsequent right knee complaints.  However, as a 
lay person not educated or trained in medicine, he is not 
competent to offer an opinion as to whether the current right 
knee diagnosis is related to that alleged injury.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

There are two medical opinions of record concerning the 
etiology of the veteran's right knee disorder.  One VA 
physician states that it is likely that the severe arthritic 
changes in the right knee resulted from the in-service knee 
injury.  The other VA physician finds no evidence of right 
knee problems for many years after service and therefore no 
basis for service connection.  The Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When adequately 
explained, the Board is free to favor one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).

The Board finds that the November 2002 VA opinion is more 
probative on the issue of etiology of the veteran's right 
knee disorder.  The November 2002 VA opinion is based on a 
thorough review of the record with discussion of pertinent 
documents and evidence and includes an explanation as to his 
conclusion.  On the other hand, the October 2002 opinion 
includes no reference to review of the relevant evidence.  It 
is apparently based solely on, and presupposes the accuracy 
of, the veteran's report of injury in 1946.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As discussed 
above, service medical records show no complaint or treatment 
for right knee injury.  Absent competent, probative medical 
evidence showing a link between the veteran's current right 
knee disorder and his period of service, service connection 
may not be established.  Boyer, 210 F.3d at 1353.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for right knee 
disorder.  38 U.S.C.A. § 5107(b).     


ORDER

As new and material evidence has been received, the claim for 
service connection for a right knee disorder is reopened.  To 
that extent only, the appeal is granted.  

Service connection for a right knee disorder is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

